UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6131


CHARLES LORENZO BUTLER,

                Petitioner - Appellant,

          v.

GREGORY HOLLOWAY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00243-LO-TRJ)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lorenzo Butler, Appellant Pro Se.        Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Lorenzo Butler seeks to appeal the district court’s

order    dismissing           as    untimely     his      28   U.S.C.       §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a        certificate     of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent     “a       substantial        showing       of     the       denial     of     a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.     Cockrell,      537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Butler has not made the requisite showing.                          Accordingly, we deny

a     certificate        of    appealability,           deny    Butler’s          motion        for

appointment of counsel, deny leave to proceed in forma pauperis,

and dismiss the appeal.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3